DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 4, 7, and 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Elkins (5033136) in view of Stolpmann (US Patent Application Publication 20030046762) further in view of Augustine (US Patent 5800480).
Regarding claim 1, Elkins teaches a control unit  (Column 4; lines 49-64, the user enters the desired temperature into the remote device 26 which directs the control unit 12, 25a, and 25b to heat or cool the fluid to the target temperature) to selectively heat or selectively cool a fluid for a first independent temperature zone and a second independent temperature zone comprising (Figure 8; liquid flow channels L and R are the first and second independent temperature zones): a pump (Figure 8; 42) including an inlet, a first outlet (Figure 8; the inlet is to the right and the outlet is to the left); a reservoir including the fluid  (Column 4; lines 49-68); and a thermoelectric device (Figure 8; 25a, 25b), wherein the pump is operable to pump the fluid through the first outlet and into the first independent temperature zone (Figure 8; the pump pumps the fluid out of the outlet into the temperature zone “L”). Elkins does not teach the pump including a second outlet, wherein the pump is operable to pump the fluid through 
Regarding claim 3, Elkins teaches the control unit is operable to cause the thermoelectric device to heat or cool the fluid based on a target temperature of the first independent temperature zone or a target temperature of the second independent temperature zone (Column 4; lines 49-64, the user enters the desired temperature into the remote device 26 which directs the control unit 12, 25a, and 25b to heat or cool the fluid to the target temperature).
Regarding claim 4, Elkins teaches the control unit is operable to control distribution of the fluid to the first independent temperature zone or the second independent temperature zone based on a target temperature of the first independent temperature zone or a target temperature of the second independent temperature zone or stop distribution of the fluid to the first independent temperature zone or the second 18Attorney Docket No. 4281-022 independent temperature zone based on the target temperature of the first independent temperature zone or the target temperature of the second independent temperature zone (Column 4; lines 49-64, the user enters the desired temperature into the remote device 26 which directs the control unit 12, 25a, and 25b to heat or cool the fluid to the target temperature; see also Figure 8; Liquid flow channels L and R, which are temperature controlled independently).
Regarding claim 7, Elkins does not specifically teach the first outlet is connected to a first end of a first circuit, wherein the first independent temperature zone includes a portion of the first circuit, wherein the second outlet is connected to a first end of a second circuit, and wherein the second independent temperature zone includes a portion of the second circuit. Augustine teaches the first outlet is connected to a first end of a first circuit, wherein the first independent temperature zone includes a portion of the first circuit, wherein the second outlet is connected to a first end of a second circuit, and wherein the second independent temperature zone includes a portion of the second circuit ((Column 7; lines 19-27, "directs cooled fluid provided by a cooled fluid source 52 through a means 53 that may comprise, for example, a manifold. The fluid flow in each zone may be controlled by a zone controller such as the zone controllers 55, each comprising, for example, a valve mechanism that initiates the flow of cooled fluid into the associated zone. This permits the provision of a separate, respective flow of cooled fluid into one or more zones of the cooling layer 30," Therefore the pump outlets each connect to a zone which is a separate circuit.) It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the pump and temperature control of Elkins to be arranged with multiple outlets and a controller as in Augustine in order to allow for simultaneous or separate control of different zones in the blanket and speed up the time needed to reach target temperatures.
Regarding claim 8, Elkins teaches the pump consists of one pump (Figure 8; 42).
Claims 5 and 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Elkins (5033136) in view of Stolpmann (US Patent Application Publication 20030046762) further in view of Augustine (US Patent 5800480) in view of Marquette (US Patent 7877827).
Regarding claim 5, Elkins does not specifically teach the control unit is operable to control distribution of the fluid to the first independent temperature zone through the first outlet and the second independent temperature zone through the second outlet simultaneously based on scheduled target temperatures correlating to a sleep cycle of at least one user. Augustine teaches the control unit is operable to control distribution of the fluid to the first independent temperature zone through the first outlet and the second independent temperature zone through the second outlet simultaneously ((Column 7; lines 19-27, "directs cooled fluid provided by a cooled fluid source 52 through a means 53 that may comprise, for example, a manifold. The fluid flow in each zone may be controlled by a zone controller such as the zone controllers 55, each comprising, for example, a valve mechanism that initiates the flow of cooled fluid into the associated zone. This permits the provision of a separate, respective flow of cooled fluid into one or more zones of the cooling layer 30."). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the pump and temperature control of Elkins to be arranged with multiple outlets and a controller as in Augustine in order to allow for simultaneous or separate control of different zones in the blanket and speed up the time needed to reach target temperatures. Marquette teaches programming a schedule of target temperatures selected to correlate with sleep cycles of the at least one user (Column 7; lines 29-62 discuss schedules based on a time of day). It would have been obvious to one of ordinary skill in the art to modify the controller of Elkins to include preprogrammed schedules of temperatures in order to automatically run the device without the user having to do the extra work of programming the device in the moment.
Regarding claim 6, Elkins does not specifically teach the control unit is operable to control distribution of the fluid to the first independent temperature zone through the first outlet and the second independent temperature zone through the second outlet sequentially based on scheduled target temperatures correlating to a sleep cycle of at least one user. Augustine teaches the control unit is operable to control distribution of the fluid to the first independent temperature zone through the first outlet and the second independent temperature zone through the second outlet sequentially ((Column 7; lines 19-27, "directs cooled fluid provided by a cooled fluid source 52 through a means 53 that may comprise, for example, a manifold. The fluid flow in each zone may be controlled by a zone controller such as the zone controllers 55, each comprising, for example, a valve mechanism that initiates the flow of cooled fluid into the associated zone. This permits the provision of a separate, respective flow of cooled fluid into one or more zones of the cooling layer 30."). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the pump and temperature control of Elkins to be arranged with multiple outlets and a controller as in Augustine in order to allow for simultaneous or separate control of different zones in the blanket and speed up the time needed to reach target temperatures. Marquette teaches programming a schedule of target temperatures selected to correlate with sleep cycles of the at least one user (Column 7; lines 29-62 discuss schedules based on a time of day). It would have been obvious to one of ordinary skill in the art to modify the controller of Elkins to include preprogrammed schedules of temperatures in order to automatically run the device without the user having to do the extra work of programming the device in the moment.
Claims 9, 12, and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Elkins (5033136) further in view of Augustine (US Patent 5800480) in view of Salvatini (US Patent Application Publication 20030061664).
Regarding claim 9, Elkins teaches a control unit  (Column 4; lines 49-64, the user enters the desired temperature into the remote device 26 which directs the control unit 12, 25a, and 25b to heat or cool the fluid to the target temperature) to selectively heat or selectively cool a fluid for a first independent temperature zone and a second independent temperature zone  (Figure 8; liquid flow channels L and R are the first and second independent temperature zones) comprising: a pump  (Figure 8; 42) including a first inlet, a first outlet (Figure 8; the inlet is to the right and the outlet is to the left); a reservoir (Column 4; lines 49-68) including the fluid; and a thermoelectric device (Figure 8; 25a, 25b) operable to heat and cool the fluid in the reservoir; wherein the first outlet of the pump is connected to a first end of a first conduit circuit (Figure 8; temperature zone “L”), wherein at least a portion of the first conduit circuit is included in the first independent temperature zone (Figure 8; temperature zone “L” is the first temperature zone);  19Attorney Docket No. 4281-022 wherein the pump is connected to a first end of a second conduit circuit (Figure 8; temperature zone “r”), wherein at least a portion of the second conduit circuit is included in the second independent temperature zone  (Figure 8; temperature zone “R” is the second temperature zone); wherein the pump is operable to pump the fluid through the first outlet and into the first independent temperature zone; and wherein the pump is operable to pump the fluid into the second independent temperature zone (Figure 8; pump 42, as shown). Elkins does not teach the pump having a second inlet, and a second outlet, wherein the second outlet of the pump is connected to a first end of a second conduit circuit, and wherein the pump is operable to pump the fluid through the second outlet and into the second independent temperature zone. Salvatini teaches the pump having a second inlet (Figure 9; 135 shows the air supply of a pump having 5 inlet apertures). It would have been obvious to one of ordinary skill in the art before Applicant’s filing date to modify the supply of the pump to include multiple inlets as in Salvatini to control the flow of the fluid while allowing a larger quantity of fluid to be pumped at once. Augustine teaches the pump including a second outlet, wherein the second outlet of the pump is connected to a first end of a second conduit circuit, and wherein the pump is operable to pump the fluid through the second outlet and into the second independent temperature zone (Figure 5; 52 and 55, the pump is connected with multiple outlets to pump fluid into multiple temperature zones (See also Column 7, lines 19-27). Examiner notes that in comparison with prior allowed cases, this claim does not require two inlets to the pump connected with the conduit circuits, or that the pump itself is a multichannel pump, and thus Augustine reads on the claim language currently.). It would have been obvious to one of ordinary skill in the art before Applicant’s filing date to modify the pump and heating/cooling device of Elkins to be arranged as in Augustine in order to allow multiple zones to be heated or cooled at once to different desired temperatures in an efficient manner. 
Regarding claim 12, Elkins teaches the control unit is operable to receive an actual temperature of the first independent temperature zone and an actual temperature of the second independent temperature zone, and wherein the pump is operable to control distribution of the fluid to the first independent temperature zone or the second independent temperature zone based on comparison of the actual temperature of the first independent temperature zone to a target temperature of the first independent temperature zone or a comparison of the actual temperature of the second independent temperature zone to a target temperature of the second independent temperature zone or stop distribution of the fluid to the first independent temperature zone or the second independent temperature zone based on the comparison of the actual temperature of the first independent temperature zone to the target temperature of the first independent temperature zone or the comparison of the actual temperature of the second independent temperature zone to the target temperature of the second independent temperature zone (Column 4; lines 65-68, for the system to be thermostatically controlled, there must be a temperature sensing probe to induce a response in the controller, which would compare the desired and actual temperatures and react to changes, and there must be one for each zone, thus a plurality of temperature sensors. See also column 4; lines 49-57 which describe heating and cooling the device to certain temperatures just above skin temperature or just below, for the system to know this has been achieved, there must be a temperatures sensor to compare the desired temperature to).
Regarding claim 13, Elkins does not teach the control unit is operable to simultaneously cool the first 20Attorney Docket No. 4281-022 independent temperature zone and heat the second independent temperature zone by causing the pump to pump cooled fluid through the first outlet and into the first independent temperature zone and stopping a flow of the fluid through the second outlet such that the fluid does not flow into the second temperature zone. Augustine teaches the control unit is operable to simultaneously cool the first 20Attorney Docket No. 4281-022 independent temperature zone and heat the second independent temperature zone by causing the pump to pump cooled fluid through the first outlet and into the first independent temperature zone and stopping a flow of the fluid through the second outlet such that the fluid does not flow into the second temperature zone ((Column 7; lines 19-27, "directs cooled fluid provided by a cooled fluid source 52 through a means 53 that may comprise, for example, a manifold. The fluid flow in each zone may be controlled by a zone controller such as the zone controllers 55, each comprising, for example, a valve mechanism that initiates the flow of cooled fluid into the associated zone. This permits the provision of a separate, respective flow of cooled fluid into one or more zones of the cooling layer 30."). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the pump and temperature control of Elkins to be arranged with multiple outlets and a controller as in Augustine in order to allow for simultaneous or separate control of different zones in the blanket and speed up the time needed to reach target temperatures.
Claim 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Elkins (5033136) further in view of Augustine (US Patent 5800480) in view of Salvatini (US Patent Application Publication 20030061664) in view of Stolpmann (US Patent Application Publication 20030046762).
Regarding claim 10, Elkins does not teach the thermoelectric device consists of one thermoelectric device. Stolpmann teaches the thermoelectric device consists of one thermoelectric device operable to heat and cool the fluid in the reservoir (Figure 4; 72 and Column 7; lines 54-56; the temperature modulator is a single thermoelectric device which heats or cools the fluid). It would have been obvious to one of ordinary skill in the art before Applicant’s filing date to modify the heating and cooling devices of Elkins to be one temperature modulator device as in Stolpmann in order to consolidate parts and create a more efficient system.
Claim 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Elkins (5033136) further in view of Augustine (US Patent 5800480) in view of Salvatini (US Patent Application Publication 20030061664) in view of Marquette (US Patent 7877827).
Regarding claim 11, Elkins does not specifically teach the control unit is operable to control distribution of the fluid to the first independent temperature zone or the second independent temperature zone based on scheduled target temperatures correlating to a sleep cycle of at least one user. Marquette teaches programming a schedule of target temperatures selected to correlate with sleep cycles of the at least one user (Column 7; lines 29-62 discuss schedules based on a time of day). It would have been obvious to one of ordinary skill in the art to modify the controller of Elkins to include preprogrammed schedules of temperatures in order to automatically run the device without the user having to do the extra work of programming the device in the moment.
Claims 14, 17, and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Elkins (5033136) in view of Stolpmann (US Patent Application Publication 20030046762).
Regarding claim 14, Elkins teaches a control unit  (Column 4; lines 49-64, the user enters the desired temperature into the remote device 26 which directs the control unit 12, 25a, and 25b to heat or cool the fluid to the target temperature) to selectively heat or selectively cool a fluid for a first independent temperature zone and a second independent temperature zone  (Figure 8; liquid flow channels L and R are the first and second independent temperature zones) comprising: a pump  (Figure 8; 42) including at least one outlet and at least one inlet (Figure 8; the inlet is to the right and the outlet is to the left); a reservoir (Column 4; lines 49-68) including the fluid; and a thermoelectric device  (Figure 8; 25a, 25b), operable to heat and cool the fluid in the reservoir; wherein the at least one outlet of the pump is connected to the first independent temperature zone and the second independent temperature zone (Figure 8; temperature zone “L” and zone “R”); and wherein the pump is operable to pump the fluid through the at least one outlet and into the first independent temperature zone or the second independent temperature zone (Figure 8; pump 42 as shown). Elkins does not teach wherein the thermoelectric device consists of one thermoelectric device. Stolpmann teaches the thermoelectric device consists of one thermoelectric device operable to heat and cool the fluid in the reservoir (Figure 4; 72 and Column 7; lines 54-56; the temperature modulator is a single thermoelectric device which heats or cools the fluid). It would have been obvious to one of ordinary skill in the art before Applicant’s filing date to modify the heating and cooling devices of Elkins to be one temperature modulator device as in Stolpmann in order to consolidate parts and create a more efficient system.
Regarding claim 17, Elkins teaches the reservoir consists of one reservoir (Column 4; lines 49-68).
Regarding claim 18, Elkins teaches the pump consists of one pump (Figure 8; 42).
Claims 15, 16, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Elkins (5033136) in view of Stolpmann (US Patent Application Publication 20030046762) further in view of Augustine (US Patent 5800480).
Regarding claim 15, Elkins teaches the control unit is operable to receive target temperatures from at least one remote computing device (Column 4; lines 49-64, the user enters the desired temperature into the remote device 26 which directs the control unit 12, 25a, and 25b to heat or cool the fluid to the target temperature). Elkins does not teach wherein the control unit is operable to simultaneously control a flow of the fluid to the first independent temperature zone and the second independent temperature zone through the at least one outlet of the one pump or is operable to sequentially control the flow of the fluid to the first independent temperature zone and the second independent temperature zone through the at least one outlet of the one pump. Augustine teaches the control unit is operable to simultaneously control a flow of the fluid to the first independent temperature zone and the second independent temperature zone through the at least one outlet of the one pump or is operable to sequentially control the flow of the fluid to the first independent temperature zone and the second independent temperature zone through the at least one outlet of the one pump ((Column 7; lines 19-27, "directs cooled fluid provided by a cooled fluid source 52 through a means 53 that may comprise, for example, a manifold. The fluid flow in each zone may be controlled by a zone controller such as the zone controllers 55, each comprising, for example, a valve mechanism that initiates the flow of cooled fluid into the associated zone. This permits the provision of a separate, respective flow of cooled fluid into one or more zones of the cooling layer 30."). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the pump and temperature control of Elkins to be arranged with multiple outlets and a controller as in Augustine in order to allow for simultaneous or separate control of different zones in the blanket and speed up the time needed to reach target temperatures.
Regarding claim 16, Elkins does not teach the at least one outlet includes a first outlet and a second outlet, wherein the first outlet is connected to the first independent temperature zone and the second outlet is connected to the second independent temperature zone. Augustine teaches the at least one outlet includes a first outlet and a second outlet, wherein the first outlet is connected to the first independent temperature zone and the second outlet is connected to the second independent temperature zone (Figure 5; 52 and 55, the pump is connected with multiple outlets to pump fluid into multiple temperature zones (See also Column 7, lines 19-27). Examiner notes that in comparison with prior allowed cases, this claim does not require two inlets to the pump connected with the conduit circuits, or that the pump itself is a multichannel pump, and thus Augustine reads on the claim language currently.). It would have been obvious to one of ordinary skill in the art before Applicant’s filing date to modify the pump and heating/cooling device of Elkins to be arranged as in Augustine in order to allow multiple zones to be heated or cooled at once to different desired temperatures in an efficient manner.
Regarding claim 20, Elkins teaches based on a comparison of a target temperature for the first independent temperature zone to an actual temperature of the first independent temperature zone or a target temperature for the second independent temperature zone to an actual temperature of the second independent temperature zone (Column 4; lines 65-68, for the system to be thermostatically controlled, there must be a temperature sensing probe to induce a response in the controller, which would compare the desired and actual temperatures and react to changes, and there must be one for each zone, thus a plurality of temperature sensors. See also column 4; lines 49-57 which describe heating and cooling the device to certain temperatures just above skin temperature or just below, for the system to know this has been achieved, there must be a temperatures sensor to compare the desired temperature to); and wherein the first independent temperature zone and the second independent temperature zone are zones of a mattress (Figure 8; Liquid flow channels L and R are zones along the width of a mattress). Elkins does not teach the control unit consists of one control unit; wherein the at least one outlet includes a first outlet and a second outlet; wherein the first outlet is connected to a first conduit circuit in the first independent temperature zone and the second outlet is connected to a second conduit circuit in the second independent temperature zone ; wherein the control unit is operable to simultaneously control a flow of the fluid to the first conduit circuit through the first outlet and the second conduit circuit through the second outlet or is operable to sequentially control a flow of the fluid to the first conduit circuit through the first outlet and the second conduit circuit through the second outlet. Stolpmann teaches the control unit consists of one control unit (Figure 4; 40). It would have been obvious to one of ordinary skill in the art to modify the two controls of Elkins to be one control with two heating/cooling elements as in Stolpmann in order to allow for centralized control of the system, which reduces parts and thus reduces costs and increases efficiency. Augustine teaches wherein the at least one outlet includes a first outlet and a second outlet; wherein the first outlet is connected to a first conduit circuit in the first independent temperature zone and the second outlet is connected to a second conduit circuit in the second independent temperature zone; wherein the control unit is operable to simultaneously control a flow of the fluid to the first conduit circuit through the first outlet and the second conduit circuit through the second outlet or is operable to sequentially control a flow of the fluid to the first conduit circuit through the first outlet and the second conduit circuit through the second outlet ((Column 7; lines 19-27, "directs cooled fluid provided by a cooled fluid source 52 through a means 53 that may comprise, for example, a manifold. The fluid flow in each zone may be controlled by a zone controller such as the zone controllers 55, each comprising, for example, a valve mechanism that initiates the flow of cooled fluid into the associated zone. This permits the provision of a separate, respective flow of cooled fluid into one or more zones of the cooling layer 30,").

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10477978. Although the claims at issue are not identical, they are not patentably distinct from each other because both relate to a temperature conditioning system with a controller which directs fluid through conduit circuits from a reservoir, using a pump.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10667622. Although the claims at issue are not identical, they are not patentably distinct from each other because both relate to a temperature conditioning system with a controller which directs fluid through conduit circuits from a reservoir, using a pump.

Allowable Subject Matter
Claims 2 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art teaches multiple temperature zones controlled by a pump, and a pump with multiple outputs, however the prior art does not teach a pump with two inlets connected to each of the temperature zones and two outlets also connected to each of the temperature zones as is claimed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362.  The examiner can normally be reached on M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MORGAN J MCCLURE/Examiner, Art Unit 3673